Non-Compliant Amendment
Newly submitted claims directed to an invention that lacks unity with the invention originally claimed for the following reasons: the new claims, drawn to an apparatus, and the original claims, drawn to a method, do not form a single general inventive concept, because prior art Schuch in view of Metropulos teaches the method of claim 1 as set forth in the previous action, Schuch does not teach the electronic CPU that controls the addition in the mixer of different quantities of each reservoir of base beers and different quantities of each reservoir of ingredients according to manual commands or according to a recipe that can be read by the controller; and thus the claims do not encompass one single inventive concept.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-8 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  


The amendment filed on 1/26/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they lack unity as set forth above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 


/ERIN E MCGRATH/Primary Examiner, Art Unit 3761